DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant amendment filed 07/05/22 is acknowledged.
Applicant submitted a few replacement drawings, amended specification of the application, and explained paragraph 0049 of the specification, removing by that objections to the specification presented by Non-Final Rejection mailed 04/28/22 and partially removing objections to the drawings.
Applicant further cancelled Claims 4, 5, 7, and amended Claims 1, 6, 8, and 13, including incorporation of a subject matter of Claim 7 rejected under 35 U.S.C. 112(b) in the Non-final Rejection, into independent Claims 1 and 13.

Status of Claims
Claims 1-3, 6, and 8-15 are examined on merits herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims: such combination of limitations of Claims 1 and 13 as: “a hole field plate” and “a polysilicon field plate” shall be shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 recites that the device comprises “a hole field plate” and “a polysilicon field plate”. Similar limitation is provided in Claim 13, teaching that these elements are “forming”. However, a specification of the application teaches only one single field plate 180, which is disposed in a hole and which comprises polysilicon.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 6, and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 1 and 13: Claim 1 recites: “a hole field plate disposed above the hole etch stop layer and in contact with the hole etch stop layer, a metal layer, wherein a top portion of the hole field plate is connected to the metal layer, and a polysilicon structure comprising a polysilicon gate located on a gate oxide layer and a polysilicon field plate extending to the isolation structure, wherein the hole field plate is not electrically connected to the polysilicon structure”. 
The recitation is unclear for two reasons: First, it recites as separate elements “hole field plate” and “polysilicon field plate”, while the specification of the application, including drawings, teaches a single polysilicon field plate 180. Second, a statement that a field plate is not connected to the polysilicon structure is additionally unclear, since the field plate is a part of the polysilicon structure.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above limitations were interpreted as: “a structure comprising electrically disconnected polysilicon gate electrode and polysilicon field plate, the polysilicon gate electrode located on a gate oxide and the polysilicon field plate disposed above the hole etch stop layer and in contact with the hole etch stop layer; a metal layer connected to a top portion of the polysilicon field plate”.
Similar limitation for a method Claim 13 was interpreted in a similar way.
In re Claims 6 and 14: In view of the above interpretations of Claims 1 and 13, the recitations of Claims 6 and 14: “the hole field plate”, was interpreted as: “the polysilicon field plate”.
In re Claims 2-3, 8-12, and 15: Claims 2-3, 8-12, and 15 are rejected under 35 U.S.C. 112(b) due to dependency either on Claim 1 or on Claim 13.

Allowable Subject Matter
Claims 1 and 13, as interpreted, contain allowable subject matter.
Reason for Indicating Allowable Subject Matter
Re Claim 1: The prior arts of record, alone or in combination, fail to anticipate or render obvious all limitations of Claim 1 as interpreted, including such combination of limitations as: “electrically disconnected polysilicon gate electrode and polysilicon field plate”, “the polysilicon field plate disposed above the hole etch stop layer and in contact with the hole etch stop layer”, in combination with other limitations of the claim.
Re Claim 13: The prior arts of record, alone or in combination, fail to anticipate or render obvious all limitations of Claim 13 as interpreted.
Park et al. (US 2017/0104097) and Hsiao et al. (US 2017/0084739), used earlier in combination for rejection of Claims 1 and 13, do not teach such limitation as: “a structure comprising electrically disconnected polysilicon gate electrode and polysilicon field plate”, cited by the amended Claims 1 and 13. Although there are many prior arts explicitly teaching the above limitations, including newly found Duan et al (US 2016/0351704), Lin (US 2002/0079521), and/or McGregor (US 2011/0115018), combining prior arts to come up with all limitations of the amended and as interpreted Claims 1 and 13 is relatively complicated to render these claims obvious.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 07/28/28